Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



AURES ENERGY, L.L.C., AND MLT
PIPELINE, LTD.,

                            Appellants,

v.

RAPID TRANSPORT, LTD.,

                            Appellee.

§

§

§

§

§

No. 08-04-00284-CV

Appeal from the

143rd District Court

of Reeves County, Texas

(TC#04-01-17835-CVR)





MEMORANDUM OPINION
           The parties to this appeal have filed an agreed motion to dismiss.  The motion is
granted, and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2)(A).
 
                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.